Citation Nr: 1606188	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  14-22 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Whether the overpayment of Department of Veterans Affairs educational assistance in the amount of $2,911.47 pursuant to the Veterans Retraining Assistance Program (VRAP) was validly created.



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from July 1989 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The Veteran was awarded VRAP benefits effective October 1, 2012.

2.  The Veteran enrolled at North Arkansas College for the term of August 19, 2013 to December 14, 2013, for 14 hours; and for a 1 credit hour course from August 19, 2013 to October 12, 2013.  

3.  The school certified that the Veteran had reduced his credit hours from 14 to 11 credit hours on October 22, 2013.  

4.  A total of 11 credit hours is considered three quarter time training, not full-time training.  


CONCLUSION OF LAW

The overpayment of VA VRAP educational assistance benefits in the amount of $2,911.47 was validly created.  38 U.S.C.A. §§ 501, 3524, 4100, 5112 (West 2014); Pub. L. No. 112-56, 125 Stat. 713, § 211 (Nov. 21, 2011); 38 C.F.R. §§ 1.911, 21.4136, 21.4270, 21.4277, 21.7135 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to Veterans in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  There are some claims, however, to which the VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).

Specifically, the VCAA has been held not to apply to claims that, as in this case, turned on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.).  As such, no further action is required pursuant to the VCAA.

Validity of the Debt

In pertinent part, the Veteran was awarded VRAP benefits effective October 1, 2012.  

The VRAP is a component of the VOW to Hire Heroes Act of 2011, passed by Congress, and signed into law by the President.  VRAP offers up to 12 months of training assistance to unemployed Veterans.  Participants may pursue an approved program of education offered by a community college or technical school that leads to an associate degree or a certificate (or other similar evidence of the completion of the program of education or training) and is designed to provide training for a high-demand occupation.  Pursuant to the VRAP, an eligible Veteran must: be at least 35 but not more than 60 years old; be unemployed; have last been discharged under other than dishonorable conditions, not be eligible for any other VA education benefit programs, not be in receipt of VA compensation due to unemployability, and not be or have been in the last 180 days, enrolled in a Federal or state job training program.  The program is limited to 45,000 participants from July 1, 2012 through September 30, 2012, and to 54,000 participants from October 1, 2012, through March 31, 2014.  Participants may receive up to 12 months of assistance equal to the monthly full-time payment rate under the Montgomery GI Bill-Active Duty program. 

In this case, the Veteran enrolled at North Arkansas College for the term of August 19, 2013 to December 14, 2013, for 14 credit hours; and for a shorter term course of 1 credit hour from August 19, 2013 to October 12, 2013.  The school then certified that the Veteran had reduced his credit hours from 14 credit hours to 11 credit hours on October 22, 2013.  Since 11 credit hours is considered three quarter time training, his benefits were discontinued as of that date since the Veteran was no longer full-time.  This action resulted in the creation of the debt at issue in the amount of $2,911.47.  The Veteran admits that he dropped a 3 credit hour course, but asserts that the reduction left him at 12 credit hours, since his original overall hours was 15 credit hours.   He maintains that he is being punished because his 1 credit hour course was only a 10 week course.  

The Board observes that the payment of VRAP benefits were not discontinued until after the 10 week course completed.  At that point, the Veteran's benefits were no longer full-time, but three quarter time.  The term of the overpayment extends from when the Veteran dropped the 3 credit hour course until the end of the semester.  

VA will not pay education benefits for a course from which the Veteran withdraws or receives a nonpunitive grade, unless the Veteran withdraws because he is ordered to active duty; or mitigating circumstances are demonstrated.  See 38 C.F.R. §§ 21.4135, 21.4136, 21.7135 (2015).  Neither of those scenarios is present in this case.  If the Veteran was not ordered to active duty, and did not have mitigating circumstances, the effective date of a course from which he or she withdrew or received a nonpunitive grade will be the beginning of the term.  However, if mitigating circumstances are shown, or the Veteran received a punitive grade, the benefits will be reduced or discontinued effective the last date of attendance.  See 38 C.F.R. §§ 21.4135, 21.4136, 21.7135 (2015).  In this case, VA discontinued benefits when the Veteran ceased being a full-time student when he dropped a class and went from 14 credit hours to 11 credit hours; so his benefits were discontinued as of the later date and not at the beginning of the term.  

As has been explained, VRAP benefits were authorized under the VOW to Hire Heroes Act of 2011 for certain education programs and were authorized only for full-time programs.  VRAP participants must have enrolled in a VA-approved program of education offered by a community college or technical school, and the program must have been a full-time program.  In this case, the Veteran's full-time status ended when he dropped 3 credit hours.  

Generally, an overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he is not entitled.  See 38 C.F.R. § 1.962 (2015).  In order for the Board to determine that the overpayment was not properly created, it must be established that the Veteran was legally entitled to the benefits in question or, if there was no legal entitlement, then it must be shown that VA was solely responsible for the Veteran being erroneously paid benefits.  Sole administrative error may be found to occur where the Veteran neither had knowledge of nor should have been aware of the erroneous award.  Such error contemplates that neither the Appellant's actions nor his failure to act contributed to payment pursuant to an erroneous award.  38 U.S.C.A. § 5112 (b)(10); 38 C.F.R. §§ 21.4135(p), 21.7135(v)(2). 

In this case, the Veteran was not legally entitled to VRAP benefits once his attendance fell below full-time.  VA was not responsible for the reduction in his course load from 14 to 11 credit hours.  As noted, the Veteran had already completed the 1 credit course prior to the reduction in credit hours and the discontinuance of VRAP benefits.  Although he basically wants that course to count until the end of the longer semester, that course was shorter; hence the lesser credit hours.  The VRAP award was for a full-time course load.  The Veteran's own actions resulted in the payment of VA education benefits to which he was not entitled.

Thus, the Board finds that the overpayment at issue in this case was properly created and is a valid debt.  Narron v. West, 13 Vet. App. 223 (1999).  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

The overpayment of VA educational assistance in the amount of $2,911.47 pursuant to the VRAP was validly created; the appeal is denied.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


